IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20002
                         Summary Calendar


HENRY L. CASH, SR.; EMMIT DAVIS; AUSTIN RILEY;
CLEVELAND ROBINSON, JR.; JOE VALENTINE,

                                         Plaintiffs-Appellees,
versus

CAMCO INTERNATIONAL, INC.; REED TOOL COMPANY,

                                        Defendants-Appellants.
___________________________________________________

WILFORD M. BOOKER; LIONEL CARMAN; GOREE CHATMAN, JR.; LEVANT
CHERRY; LINCOLN COMO; HERMAN COOK; ANNIE DEAMS; EDDIE DICKEY;
CLAUDIA L. ERVIN; ARTHUR RAY HARRISON; JAMES JACKSON; MATTIE
L. JOHNSON; EDWARD L. MCGOWAN; ALVIN NMN SMITH; FLEET SPENCER;
CHARLES NMN TAYLOR; MILTON WINTERS,

                                         Plaintiffs-Appellees,
versus

CAMCO INTERNATIONAL, INC.; REED TOOL COMPANY,

                                         Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   (98-CV-2892) & (98-CV-2893)
                       --------------------

                         January 26, 2000

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Defendants appeal an order remanding the Booker lawsuit to

state   court    and   imposing   costs   and    attorneys   fees   on   the

defendants.     The Booker lawsuit was remanded to state court under

28 U.S.C. § 1447(c) for lack of subject matter jurisdiction.

     Orders remanding cases pursuant to 28 U.S.C. § 1447(c) are not

reviewable on appeal, by mandamus or otherwise, except in civil

rights cases.    28 U.S.C. § 1447(d); Tillman v. CSX Transp., Inc.,

929 F.2d 1023, 1026 (5th Cir. 1991).            Defendants argue that §

1447(d) does not prohibit us from voiding the order remanding

Booker because defendants are not asking for a review of the remand

on the merits.     Rather, argue defendants, the misfiling of their

Motion to Consolidate the Booker and Cash lawsuits, followed by

Judge Harmon’s subsequent granting of that motion, rendered Judge

Hoyt’s previous remand of Booker void ab initio.

     This argument is resourceful and imaginative but fatally

flawed, as the language of § 1447(d) is clear:        “An order remanding

a case to the State court from which it was removed is not

reviewable on appeal . . . .”        In addition, we have determined

previously that when a district court clerk mails a certified copy

of the remand order to the state court, the district court is

immediately divested of jurisdiction. See Browning v. Navarro, 743
F.2d 1069, 1078 (5th Cir. 1984).      Accordingly, when here the clerk

mailed a certified copy of the order remanding Booker to the state

court, the district court no longer had jurisdiction over the

Booker claim.      We therefore dismiss defendants’ appeal of the

remand order for want of jurisdiction.          To that end, we note that

Judge Harmon’s order consolidating the Cash and Booker lawsuits is
void ab initio, as it was issued after Judge Hoyt’s remand of the

Booker lawsuit to state court.

     Defendants also appeal the district court’s order imposing

$600.00 in costs and fees against them for the improper removal of

Booker.   In reviewing an award of sanctions against a defendant in

connection with a post-removal remand decision, we must examine the

legal propriety of the removal itself.         Avitts v. Amoco Production

Co., 111 F.3d 30, 32 (5th Cir. 1997); Miranti v. Lee, 3 F.3d 925,

928 (5th Cir. 1993).        “To determine whether removal jurisdiction

existed, defense counsel had only to consider the complaint at the

time the petition for removal was filed.”         Id. at 928.    A review of

plaintiffs’ petition at the time of removal as well as defendants’

arguments in favor of removal indicate that defendants presented a

colorable claim of federal jurisdiction.             See Id.    We therefore

vacate the award of fees against defendants.

     As for court costs, we noted in Miranti that such an award has

never been predicated on a finding of bad faith or negligent or

frivolous removal. 3 F.3d at 929.         According to a commentary on

the 1988 revision of § 1447(c), attorneys’ fees should be awarded

only if it was improper for the defendant to remove.              Miranti, 3
F.3d at 928 (citing Commentary on 1988 Revision following 28

U.S.C.A. § 1447 (West Supp. 1993)).            No such restriction on a

court's discretion     to    award   court   costs   is   suggested   in   the

amendment, however.    Id.

     The award of attorneys’ fees is therefore vacated, but the

order awarding court costs is affirmed.              As Judge Hoyt’s order


                                      3
remanding Booker did not itemize the $600 award between fees and

costs, however, we direct the district court to separate the $600

into attorneys’ fees and court costs, of which defendants are

responsible only for the latter.



APPEAL   OF   ORDER   REMANDING   BOOKER   DISMISSED   FOR   LACK   OF

JURISDICTION; APPEAL OF SANCTIONS VACATED IN PART AND AFFIRMED IN

PART; REMANDED FOR PURPOSE OF APPORTIONING SANCTIONS INTO COSTS AND

FEES.




                                   4